Conner, J.,
dissenting. Recognizing fully the liberality with which under our Code system pleadings are construed “in furtherance of justice” and advancement of the remedy, I cannot concur in the conclusion reached by the Court in this case. I cannot think that it was ever contemplated by the authors of The Code system that a party may maintain an action, not knowing or, if knowing, refusing to inform the Court of the facts upon which his alleged grievance is based. Either the plaintiff is “fishing” for a cause of action, or he is trifling with the Court in bringing the action as he does and refusing to comply with the most reasonable, and, I think, strictly legal, demand that he state “in a plain and direct manner the facts constituting the cause of action.” Rule 3, Justices’ Courts, The Code, sec. 840. The records of the commissioners, including “the books and papers of the board,” are “free to the examination of all persons.” The Code, sec. 712. The plaintiff before beginning his action could have found, by a few moments examination, “filed in alphabetical, or other due order, all accounts presented or acted on by the 'board, * * * the amount allowed and the charges for which it was allowed.” Ibid. In the light of these plain provisions of the law certainly there can be no good reason for further relaxing the rules and elementary principles of pleading, requiring the plaintiff to state “in a plain and direct mannei the facts constituting his cause of action.” This Court has repeatedly held that it was necessary to do so, and has ex mero *263mojtuj upon an inspection of tbe entire record, arrested judgment for failure to comply witb tbe rule. In Scroter v. Harrington, 8 N. C., 192, Henderson, J., said: “That the defendant may be informed of tbe nature of tbe charge against him, tbe law requires that tbe facts constituting it should be stated witb precision.” I cannot perceive any substantial difference between stating facts “witb precision” and in a “plain and direct manner.” In conclusion, it is said: “These proceedings, it is true, originated before a justice of tbe peace and as to matters of form are not to be critically scrutinized; yet matters of substance ought not, and cannot, be overlooked.” In Wright v. Wheeler, 30 N. C., 184, Nash, J., said: “It is a principle of pleading that tbe declaration must set forth a good title to that which is sought to be recovered; if it does not, tbe defendant may demur or move in arrest of judgment or bring a writ of error. In an action upon a statute to recover a penalty, tbe plaintiff must set forth in bis declaration every fact which is necessary to inform the Court that his case is within the statute; and it is laid down by Mr. Ghitty in his treatise on pleading, 1 Vol., 405, that it is necessary in all cases that the offense or act charged to have been committed or omitted by the defendant appear to have been within the provisions of the statute, and that all the circumstances necessary to sustain the action must be> alleged(The italics in the original opinion). Again, it is said: “The declaration must have sufficient certainty on its face to enable the Court to know what has been done. Facts are to be stated, not inferences or matters of law; nor will the conclusion contra forman statuti aid the omission.” The Court arrested the judgment ex mero motu.
In Drake v. McMinn, 27 N. C., 639, Nash J.,concluding the opinion, says: “We have nothing to do with the motives of the plaintiff in instituting these proceedings. He appears before us as a public informer, seeking to enforce against the *264defendant a forfeiture incurred by tbe violation of the law. He must be prepared to show by his evidence that, by law, he has a right to demand and receive the money forfeited. We think that he has not done this, that there is in his declaration a defect fatal to his claim and that his judgment must be arrested.” In Hardwick v. Telegraph Co., 70 Vt., 180, the Court said: “As the statute does not prescribe the form of action, the declaration should set forth with particularity the facts upon which the plaintiff relies to constitute the offense” — saying in regard to the complaint, “It is not within the rule of certainty to a certain intent in general,” and is bad on special demurrer. In Bigelow v. Johnson, 13 Johns., 428, it is said: “It is a well-settled rule that in declaring for offenses against penal statutes (where no form is expressly given) the plaintiff is bound to set forth specially the facts on which he relies to constitute the offense.” It was formally held that the declaration must refer to the statute, but “Under the more liberal rules of modern times the tendency is to consider counting upon the statute when the action is strictly penal as a mere formal matter and unnecessary.” 16 Enc. PI. & Prac., 274. “It is necessary in all cases that the offense or act charged to have been committed or omitted by the defendant appear to have been within the provisions of the statute and that all the circumstances necessary to sustain the action be alleged.” Ib., 275. To the suggestion that a different rule prevails under The Code it may be noted that the Supreme Court of New York, construing the section of The Code, of which ours is an exact copy, said: “The main office of a complaint being to apprise the defendant of the facts upon which the plaintiff relies to establish a cause of action. The Code requires that such facts shall be stated plainly and concisely; and inasmuch as this action is highly penal in its nature, there was especial reason why in this particular instance the rules of pleading should not have been relaxed.” *265Steuben Co. v. Wood, 24 N. Y. Apps., p. 442. “General allegations are always insufficient and no material fact maj be left to conjecture or inference.” Enc. PI. & Pr., 276 “When jurisdiction over action to recover penalties is granted to justices of tbe peace or other inferior courts, the usual manner of proceeding is not thereby changed.” Ibid.
Applying these well-established rules, so essential both to orderly procedure and to the protection of the citizen against harassing and expensive litigation, I think the complaint fatally defective. No account, either by number, date, or amount is named. The complaint is: “For his failure to require an itemized account, fully verified by the oath of Mr. John Laws, before he audited and approved said account.” The words “said account” must refer to some account theretofore named or in some manner designated, but none is named or designated. It is said, “the defendant must have known what was meant here and that he was sued for a penalty,” etc. It is further said that “the magistrate understood exactly what the action was for and thus clearly states it in his return.” As the learned Chief Justice, writing for the Court, makes this statement of fact, I must assume that it is correct, but I must, with all possible deference, say that I can account for it only upon the theory that their mental vision measures up to the standard fixed by Samuel Weller respecting the kind of eyes by which he was expected to see “thro’ a flight o’ stairs and a deal door.” I must confess that I am unable to exactly understand what the plaintiff means. Without call ing “in aid” the power to read the mind of the plaintiff, I am unable to see what his grievance is. Whether it- was that the defendant audited an account presented by some one else not fully verified by Mr. John Laws, or whether Mr. Laws had presented an account not itemized and fully verified does not very clearly appear to my mind, and I am not surprised that a layman should have respectfully asked that the plaintiff *266“in a plain and direct manner” inform bim just bow be became indebted to bim,” etc. Tbis was, in my opinion, bis legal right without regard to the wisdom of the statute or the fact that as a county commissioner be was under the supervision of the grand jury and the solicitor, with the additional safeguard of being subject to a qui tam action by the plaintiff. While by taking upon himself the burdens and duties of a county commissioner the defendant becomes liable to an action or indictment for acts of misfeasance and nonfeasance, I do not understand that he forfeits any of his legal rights as a citizen or becomes liable to be prosecuted otherwise than according to the due course of the law and procedure. In demurring he simply exercises a legal right, and I cannot see why he may not do so without subjecting himself to criticism.
The suggestion that the defendant should have answered, either admitting or denying the charge, assumes the very question in controversy that there is no charge he was called upon to answer. He has a right to demand, before he is required to “admit or deny” anything, that the complaint contain, not formal or technical language, but a “plain and direct statement of the'facts.” Our laws, both substantive and remedial, are the expressions of the minds and experience of a plain people, using plain and direct language to express plain thoughts. They are not intended to encourage a game of hide-and-seek in the courts. If one will call his neighbor into the courts, let him do so in a manner and with speech that may be understood by plain men. It is suggested that the defendants should not have demurred, but joined issue and “gone to the country.” This again assumes the very question in issue. The issues arise upon the pleadings, and if these raise no issue the finding of which will enable the Court to proceed to judgment, the parties and the Court will at the end of the trial have performed the proverbially useless feat of coming out where they went in, or of moving around *267in a circle. Let ns suppose tbe jury had found every word of the complaint true, how much nearer would the Court be to “a plain and direct statement of the facts constituting the cause of action ?” It is the purpose of the demurrer to prevent this result. The exact point has been decided by the Supreme Court of New York. In Cortland v. Howard, 1 N. Y. App. Div., 131, Parker, C. J., said: “There seems to be no provision in a justice’s court for moving to make a complaint more definite and certain. If it is not sufficiently explicit to be understood, and by that is meant sufficiently explicit to fairly inform defendant upon what the cause of action is based, his remedy is by demurrer. This remedy the defendant took in this case and we think he was entitled to it.” The defendant was under no obligation to ask for a bill of particulars. This right is given the defendant for his benefit and not to aid a defective complaint. It is very doubtful whether section 259 applies to justices’ courts. Rule 11 expressly provides: “Either party may demur to the pleading of his adversary or any part thereof when it is not sufficiently explicit as to enable him to understand it, or contains no cause of action or defense, although it be taken as true.” Rule 12 prescribes the duty of the justice upon hearing the demurrer. Reasonable certainty in the statement of the cause of action is required not only to enable the defendant to answer intelligently, but to protect him from being a second time vexed with litigation for the same matter. It is said that the defendant should plead and submit his cause to the jury. I am unable to see what question would be submitted to the jury. The record will show whether the account set out or specified in the complaint was audited. The Court will find as a conclusion of law whether it is itemized and verified as required by the statute. Why should not the plaintiff be required to give the Court such information as will enable it upon demurrer to render judgment? Before the adoption of The Code the ac*268tion for the recovery of a penalty was in debt. “The pleader should in this connection by apt, connected and substantial averments disclose the right of action. The pleading must be definite and certain, and should studiously avoid all tendency towards looseness in presenting the facts upon which the right of recovery is based.” 5 Enc. P. & P., 918. This pertains to a substantial legal right. Let us suppose that plaintiff has judgment upon his complaint and immediately sues the defendant complaining in exactly the same language. How could the defendant maintain a plea of res judicata. ? He has been in office we may presume for two years. Hundreds of accounts have been audited by the board. Why may not the plaintiff continue to sue indefinitely, or so long as the estate of the defendant is able to respond to the execution sued out ? Any system of pleading and procedure, either civil or criminal, which permits the process of the Court to be used oppressively, either to the citizen or the officer, should be amended, or if beyond the power of amendment, abolished. This Court has wisely said: “An informer has no natural right to the penalty but only such right as is given by the strict letter of the law.” Douglas, J., in Dyer v. Ellington, 126 N. C., 941. General warrants have not been favorites with our people. They savor of inquisition and oppression. I find no authority for relaxing the rules which in their wisdom the sages of the law have laid down for the protection of the citizen against vexations litigation and oppressive prosecutions. The record shows that the plaintiff has prosecuted to this Court three suits against the commissioners. I can see no reason, if permitted to proceed as in this case, why he may not prosecute as many hundred and take chances of finding among the records enough accounts not duly itemized and verified to make his venture profitable and ruin the commissioners. Simplicity in the law is sometimes obtained at too high a price, even to the destruction of the safeguards of the citizen. I may be *269unduly sensitive in such cases, but I am sure that no injustice or harm or even delay can come to the State or its citizens by requiring informers to “state in a plain and direct manner the facts constituting their cause of action,” or, in the language of Chief Justice Henderson, “with precision.” I respectfully but firmly dissent from the conclusion reached by the Court. I think that the judgment of his Honor’ should be affirmed.